DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/996,628 filed on 8/14/2020 with effective filing date 3/4/2016. Claims 1-5 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-5 of US 10,778,987. Although the claims at issue are not identical, they are not patentably distinct from each other
US 10,778,987
Current Application
1. An inter prediction method comprising: acquiring motion vector refinement information of a current block; generating a motion vector of the current block; refining the motion vector of the current block, based on the motion vector refinement information; and performing motion compensation on the current block using the refined motion vector, and wherein the refined motion vector of the current block is derived by using a reconstructed block which is previously 
and wherein the refinement of the motion vector of the current block is performed when bidirectional prediction is performed on the current block.

2. The inter prediction method of claim 1, wherein the refined motion vector of the current block is used to determine a motion vector of a picture to be subsequently decoded.
3. The inter prediction method of claim 1, wherein the refinement of the motion vector is performed when the width or height of the current block is greater than or equal to a predetermined value.
3. The inter prediction method of claim 1, wherein the refinement of the motion vector is performed when the width or height of the current block is greater than or equal to a predetermined value.
4. An inter prediction method comprising: generating a motion vector of a current block; determining motion vector refinement information of the current block based on the motion vector of the current block; and encoding the motion vector refinement information, and wherein the motion vector refinement information is used to refine the motion vector of 
and wherein the refinement of the motion vector of the current block is performed when bidirectional prediction is performed on the current block.

and wherein the refinement of the motion vector of the current block is performed when bidirectional prediction is performed on the current block.


Allowable Subject Matter
The prior art of record in particular, Jeon et al. US 2015/0036749 A1 in view of Bottreau et al. US 2002/0159518 A1 does not disclose, with respect to claim 1, 4 & 5, wherein the refinement of the motion vector of the current block in the decoding process is performed based on a block size of the current block, and wherein the refinement of the motion vector of the current block is performed when bidirectional prediction is performed on the current block as claimed.  
Rather, Jeon et al. discloses the method involves receiving prediction mode information, interpolating information and residual of a current block.  An interpolating pixel is reconstructed using the interpolating information and neighbor blocks. The current block is reconstructed using the interpolating pixel, prediction mode information and the residual of current block, where the interpolating information is generated based on a location of the current block, and comprises flag information indicating whether the current block is located on a boundary area of a picture. 
 Similarly, Bottreau et al. discloses an error residual image is decoded by matching pursuit and is 
reconstructed by means of the encoded atoms (MP1) and is then added to the motion compensated image (Nc1) corresponding to the current level layer image to produce the enhanced image (Nc'1).  The new error residual image is used to refine the current level mesh towards mesh1, which is then taken as input for the next level, while the information concerning the mesh distance is contained in motion vectors (MV1) representing vertex displacements and new nodes are transmitted at each level.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485